DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 8, 2020 and April 12, 2020  are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 respectively of U.S. Patent No. 10,774,792 B2 . Although the claims at issue are not identical, they are not patentably distinct from each other because:  
Claims 1,3-11 of instant application are  obvious over claim 1-10  of U.S. Patent No. 10,774,792 B2. 
Claims 3-11 of instant application are  identical as claims 2-10  of U.S. Patent No. 10,774,792 B2. Only Claim 1 differs. 
Claim 1 of instant application states 
An evaporative emissions isolation module system configured to manage venting on a fuel tank configured to deliver fuel to an internal combustion engine, the evaporative emissions isolation module system communicating with a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine, the evaporative isolation module system comprising: 
a multi-valve assembly including a motor drive that rotates a camshaft having at least a first cam and a second cam housed in a manifold, the multi-valve assembly having: 
a first valve that selectively fluidly connects the fuel tank and the carbon canister; and 
a second valve that fluidly connects the carbon canister with a vent port defined in the manifold that vents to atmosphere; and 
a controller that sends signals to the multi-valve assembly based on operating conditions to open and close at least one of the first and second valves. 
Claim 1 of U.S. Patent No. 10,774,792 B2 states:
An evaporative emissions isolation module system configured to manage venting on a fuel tank system configured to deliver fuel to an internal combustion engine, the evaporative emissions isolation module system comprising: 
a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine; 
a multi-valve assembly including a motor drive that rotates a camshaft having at least a first cam and a second cam housed in a manifold, the multi-valve assembly having: 
a first valve that selectively fluidly connects the fuel tank and the carbon canister; and 
a second valve that fluidly connects the carbon canister with a vent port defined in the manifold that vents to atmosphere; and 
a controller that sends signals to the multi-valve assembly based on operating conditions to open and close at least one of the first and second valves.
The difference between the current claims and the allow claims is that the limitation of a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine has been moved from the body of issued claim 1 and into the preamble of instant claim.  However, the above limitation still gives meaning and light to the claimed subject matter because the limitation of “a second valve that fluidly connects the carbon canister” pulls in limitation of a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine into claim as if it was in the body of claim.  
Therefore,  the only difference between the issued claims 1-10 respectively of U.S. Patent No. 10,774,792 B2 and  the instant application claims is the limitation the evaporative emissions isolation module system “communicating with” a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine.   
The question is would a person of ordinary skill in the art given that the issued and instant  claims state  “An evaporative emissions isolation module system configured to manage venting on a fuel tank  and that a controller that sends signals to the multi-valve assembly based on operating conditions to open and close at least one of the first and second valves  find it obvious that the  evaporative emissions isolation module system is “communicating with” a carbon canister adapted to collect fuel vapor emitted by the fuel tank and to subsequently release the fuel vapor to the engine.
The Examiner believes it would have been obvious to a person with ordinary skill in the art in view of the issued claims as a whole to have the issued claim evaporative emissions isolation module system communicating with  carbon canister since the controller is part of the evaporative emissions isolation module system configured to manage venting on a fuel tank system configured to deliver fuel to an internal combustion engine
Regarding claim 2, it would have been obvious to have the evaporative emissions isolation module system wherein the multi-valve assembly is positioned outside of the fuel tank. Motivation would have been ease of maintenance

Allowable Subject Matter
Claim 13-20 are allowed.
 Claims 1-12 would be allowable upon receiving a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD CASTRO whose telephone number is (571)272-4839. The examiner can normally be reached-F after 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian whose phone number is (571) 270-5426 can be reached MTWT 7am-5pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARNOLD CASTRO/              Examiner, Art Unit 3747                                                                                                                                                                                          
/PHUTTHIWAT WONGWIAN/               Supervisory Patent Examiner, Art Unit 3747